5DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4-5 recite limitations regarding a salon check-in platform comprising a supply chain API. It is unclear how this works in the claimed system and the original specification as filed appears to be silent with respect to this terminology. It is further unclear if Applicant is referring to the standard definition of a supply chain i.e. (the sequence of processes involved in the production and distribution of a commodity). For the purposes of Examination, the Examiner is interpreting the system comprising an API as meeting the limitations of the claim. Appropriate Correction is required. 

	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
The claims recite requesting, finding, responding, receiving, booking, finding and providing limitations, which falls into the abstract idea groupings of (b) Certain Methods Of Organizing Human Activity ** fundamental economic principles or practices (including hedging, insurance, mitigating risk) commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)** 
The limitations requesting, finding, responding, receiving, booking, finding and providing under their broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components.  That is, other than recited, “application, chatbot, API, database interface, processor, nothing in the claim element precludes the step from practically being certain methods of organizing human activity. Accordingly the claims recite an abstract idea.
	The recited limitations are not indicative of integration into a practical application.  In particular, the claims only recite the following additional elements, “application, chatbot, API, database interface, processor”. These additional elements are recited at a 
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f); 
- (computer readable medium, application, chatbot, API, database interface,  processor)
	The claims do not include additional elements individually or in an ordered combination that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than: mere instructions to apply the exception using a generic computer component.  The claims do not include additional elements individually or in an ordered combination that are sufficient to amount to significantly more than the judicial exception.  
Dependent claims 3, 4, 5 and 6 describe a demand generation platform, supply chain API and serverless backend architecture and these elements do nothing to remedy the deficiencies. The remaining dependent claims further narrow the abstract idea and do not contain any elements that could be considered significantly more and therefore, do nothing to remedy the deficiencies. Accordingly the claims 1-13 are not patent eligible.	
Claim 7 is directed to  “a medium readable memory."  The USPTO is obliged to give claims their broadest reasonable interpretation consistent with the specification during proceedings before the USPTO.  See In re ZIetz, 893 F.2d 319 (Fed. Cir. 1989) (during patent examination the pending claims must be interpreted as broadly as their per se.  Propagating signals, carrier waves, and other transitory media are not statutory subject matter under § 101.  In re Nuitjen, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007).  Accordingly, as the claims reasonably encompass non-statutory subject matter, they are rejected under § 101.  The Examiner recommends simply modifying the claim to require that the medium is "non-transitory" in order to clarify the record and overcome this rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Bright U.S. Pre-Grant Publication No. 2021/0248521 A1 in view of Goldberg U.S. Pre-Grant Publication No. 2012/0284100 A1 in further view of de Silva U.S Pre-Grant Publication No. 2017/0374198 A1
As per Claims 1 and 4, Bright teaches 
a salon application associated with an input device (see para. 19, 17 and fig. 2), wherein a user requests an appointment for a salon service via input device (see para. 19, 17 and fig. 2);
a location service in communication with the salon application for finding a salon nearby

a database interface responding to a request for making an appointment with the salon (see para. 37 and 40, the Examiner is interpreting the data store as a database).
Bright does not explicitly teach the limitation taught by Goldberg
a salon services API in communication with the salon application for finding a requested
salon service and time for appointment for the salon (see para. 41); It would have been prime facie obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Bright to include the teachings of Goldberg to allow for automatic availability verification, as taught by the cited portions of Goldberg. 
Bright does not explicitly teach the limitation taught by de Silva an application associated with a messenger chatbot and providing a request via chatbot (see para. 16). Since each individual element and its function are shown in the prior art, albeit shown in separate embodiments, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself-that is in the substitution of the chatbot of de Silva for the input device of Bright. Further, the simple substitution for one known element for another producing a predictable result renders the claim obvious. It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to modify the systems of Bright and Goldberg to include the teachings of de Silva to provide an IVR functionality to a reservation system as taught by the cited portion of de Silva.
As per Claim 2, Bright in view of Goldberg in further view of de Silva teaches the system of claim 1 as described above. Bright further teaches a pay service in communication with the salon application (see para. 36).
Claim 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Bright U.S. Pre-Grant Publication No. 2021/0248521 A1 in view of Goldberg U.S. Pre-Grant Publication No. 2012/0284100 A1 in further view of de Silva U.S Pre-Grant Publication No. 2017/0374198 A1 and Coley U.S. Patent No. 8,244,566 B1
As per Claim 3, Bright in view of Goldberg in further view of de Silva teaches the system of claim 1 as described above. Bright does not explicitly teach the limitation taught by Coley demand generation platform in communication with the salon application (see Col. 30 lines 18-27). It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to modify the systems of Bright, Goldberg and de Silva to include the teachings of Coley to provide load balancing as taught by the cited portion of Coley. 
As per Claims 5, Bright in view of Goldberg in further view of de Silva teaches the system of claim 1 as described above. Bright further teaches a pay service in communication with the salon application and a supply chain API in communication with the salon application (see para. 36). Bright does not explicitly teach the limitation taught by Coley a demand generation platform (see Col. 30 lines 18-27). The motivation is the same as opined above. 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Bright U.S. Pre-Grant Publication No. 2021/0248521 A1 in view of Goldberg U.S. Pre-Grant Publication No. 2012/0284100 A1 in further view of de Silva U.S Pre-Grant Publication No. 2017/0374198 A1 and Gupta U.S. Pre-Grant Publication No. 2017/0132255 A1
As per Claim 6, Bright in view of Goldberg in further view of de Silva teaches the system of claim 1 as described above. Bright does not explicitly teach the limitation .
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hoffart WO/2015077653 A1 in view de Silva U.S Pre-Grant Publication No. 2017/0374198 A1 and 
As per Claim 7,  receiving, by a first processor, a request received via a system for booking an appointment for a service provided by a salon, wherein the first processor is a processor of a device, the device includes machine readable memory accessible by the first processor (see para. 97-100);
finding a salon and service, by the first processor in response the request (see para. 97-100);
providing, by the first processor, a suggested booking for the salon and service via the system (see para. 97-100) associated messenger chatbot; and
upon receiving, by the first processor, a confirmation from the user via the messenger chatbot, booking the salon and service (see para. 108 and 111). Hobbart does not explicitly teach the system for receving requests and providing bookings as being a messenger chatbot. 
de Silva teaches an associated messenger chatbot used for providing a requests for services (see para. 16). Since each individual element and its function are shown in the prior art, albeit shown in separate embodiments, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the 
As per Claim 8, Hoffart in view of de Silva teach the method of claim 7 as described above. Hoffart further teaches after providing a suggested booking, determining by the first processor a user response and if the user response included a confirmation from the user, booking the salon service (see para. 101 and fig. 9A).
As per Claim 11, Hoffart in view of de Silva teach the method of claim 7 as described above. Hoffart further teaches determining by the first processor if the user has booked through the system before and if the user has booked through the system before, using prior booking information at least in part to find a salon and service (see para. 65-66)
As per Claim 13, Hoffart in view of de Silva teach the method of claim 11 as described above. Hoffart further teaches wherein determining if the user has booked through the system before includes using a user identification to determine if the user has booked through the system before (see para. 7-8..user credentials and login).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hoffart WO/2015077653 A1 in view de Silva U.S Pre-Grant Publication No. 2017/0374198 A1 in further view of Weinstock et al. U.S. Pre-Grant Publication No. 2011/0153375 A1
As per Claim 9, Hoffart in view of de Silva teach the method of claim 8 as described above. Hoffart does not explicitly teach the limitation taught by Weinstock wherein determining a user response includes if the user response included a request for a different location, then determining by the first processor alternative nearby location for the booking (see para. 521). It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to modify the systems of Hoffart and de Silva to include the teachings of Weinstock to allow a user to ensure user satisfaction by allowing a user to choose a desired location.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hoffart WO/2015077653 A1 in view de Silva U.S Pre-Grant Publication No. 2017/0374198 A1 in further view of Weinstock et al. U.S. Pre-Grant Publication No. 2011/0153375 A1 and Mozayeny U.S Pre-Grant Publication No. 20020035493 A1
As per Claim 10, Hoffart in view of de Silva in further view of Weinstock teach the method of claim 8 as described above. Hoffart does not explicitly teach the limitation taught by Mozayeny wherein determining a user response includes if the user response included a request for a different time, then determining by the first processor alternative times for the booking (see para. 64). It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to modify the systems of Hoffart, de Silva and Weinstock to include the teachings of Mozayeny to accommodate changed circumstances, as taught by the cited portion of Mozayeny.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Hoffart WO/2015077653 A1 in view de Silva U.S Pre-Grant Publication No. 2017/0374198 A1 in further view of Official Notice.
As per Claim 12, Hoffart in view of de Silva teach the method of claim 11 as described above. Hoffart does not explicitly teach wherein determining if the user has booked before includes if the user has not booked through the system before, prompting the user via the messenger chatbot for the user’s current location. Official Notice is taken that providing a location when it’s determined that a customer is new is old and well known in the art of retail sales. It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to modify the methods of Hoffart and Silva to 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONYA S JOSEPH whose telephone number is (571)270-1361. The examiner can normally be reached M-F 6:30-2:30, First Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on (571) 272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/TONYA JOSEPH/Primary Examiner, Art Unit 3628